UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) New York (98.7%) Albany NY Capital Resource Corp. Revenue (St. Peter's Hospital) 6.000% 11/15/25 325 379 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.750% 11/15/22 3,840 4,364 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/27 5,000 5,513 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,801 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,800 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,835 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,647 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,757 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,703 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 4,101 Battery Park City Authority New York Revenue 5.000% 11/1/31 2,500 2,940 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/20 1,550 1,811 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 14,275 15,954 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.500% 7/15/30 2,250 2,604 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/31 3,655 1,648 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/32 1,500 640 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 0.000% 7/15/33 2,160 870 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.250% 7/15/40 5,275 5,958 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 14,740 16,671 Broome County NY Public Safety Facility Project COP 5.250% 4/1/15 (ETM) 235 236 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/39 2,715 3,016 Dobbs Ferry NY Local Development Corp. Revenue (Mercy College Project) 5.000% 7/1/44 2,785 3,086 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/34 650 716 Dutchess County NY Local Development Corp. Revenue (Health Quest Systems Inc. Project) 5.000% 7/1/44 2,000 2,168 Dutchess County NY Local Development Corp. Revenue (Vassar College) 5.000% 1/1/37 1,000 1,108 Dutchess County NY Local Development Corp. Revenue (Vassar College) 5.000% 1/1/39 1,000 1,103 Erie County NY GO 5.000% 4/1/20 1,540 1,789 Erie County NY GO 5.000% 4/1/21 1,645 1,916 Erie County NY GO 5.000% 4/1/22 1,630 1,923 Erie County NY GO 5.000% 4/1/23 1,000 1,167 Erie County NY GO 5.000% 4/1/24 750 867 Erie County NY GO 5.000% 4/1/25 560 644 Erie County NY GO 5.000% 4/1/26 700 801 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 6,500 7,812 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,000 7,115 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/25 3,695 4,389 Freeport NY GO 5.000% 1/15/22 2,265 2,677 Freeport NY GO 5.000% 1/15/23 2,335 2,727 Freeport NY GO 5.000% 1/15/24 2,540 2,948 Hempstead NY GO 5.000% 1/15/15 1,000 1,018 1 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 10/1/28 1,320 1,527 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/38 2,000 2,215 Hempstead NY Local Development Corp. Revenue (Adelphi University) 5.000% 9/1/43 7,600 8,326 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/22 2,130 2,491 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/23 3,350 3,877 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/28 1,300 1,458 Hempstead NY Local Development Corp. Revenue (Hofstra University) 5.000% 7/1/41 2,815 3,068 Hempstead NY Local Development Corp. Revenue (Molloy College) 5.750% 7/1/23 1,600 1,811 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 3,620 3,795 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 10,000 10,626 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 11,100 11,795 Hudson Yards Infrastructure Corp. New York Revenue 5.250% 2/15/47 7,925 8,752 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 19,620 22,623 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/16 (Prere.) 7,500 8,152 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 (3) 120 131 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 100 109 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 5,000 5,826 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/21 2,000 2,321 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 15,292 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/24 (14) 1,040 1,114 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 1,500 1,736 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 10,640 Long Island NY Power Authority Electric System Revenue 4.500% 5/1/28 (14) 1,880 1,994 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 2,000 2,351 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/37 7,325 7,943 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/21 3,815 4,553 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 5,000 5,243 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 4,219 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,616 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 4,345 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/37 2,600 2,811 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 5.000% 12/1/42 5,305 5,671 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.500% 6/1/39 1,500 1,671 Monroe County NY Industrial Development Corp. Revenue (St. John Fisher College Project) 5.000% 6/1/44 2,500 2,654 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/30 4,880 5,604 Monroe County NY Industrial Development Corp. Revenue (University of Rochester) 5.000% 7/1/43 3,585 4,046 Nassau County NY GO 5.000% 10/1/20 9,025 10,551 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/21 4,430 5,079 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/22 2,225 2,598 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/27 5,695 6,280 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/31 2,000 2,149 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/37 1,000 1,067 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/27 4,000 4,411 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 775 832 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/37 8,190 8,708 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/42 3,000 3,155 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/23 700 817 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/24 500 584 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,400 1,618 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/28 1,500 1,695 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,750 1,958 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/31 1,000 1,114 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/34 850 931 Nassau County NY Tobacco Settlement Corp. Revenue 5.250% 6/1/26 1,500 1,430 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/27 200 237 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/28 270 319 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/29 225 264 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/30 310 361 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/31 800 929 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/32 660 764 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/33 660 763 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/34 580 668 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/38 1,000 1,136 1 New York City NY Build NYC Resource Corp. (Queens College) 5.000% 6/1/43 1,300 1,470 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.130% 9/8/14 LOC 3,920 3,920 New York City NY GO 5.000% 11/1/14 (Prere.) 1,360 1,371 New York City NY GO 5.000% 8/1/15 (Prere.) 3,490 3,646 New York City NY GO 5.000% 9/1/15 (Prere.) 3,885 4,073 New York City NY GO 5.000% 2/1/16 (Prere.) 5 5 New York City NY GO 5.000% 1/1/17 (Prere.) 6,850 7,579 New York City NY GO 5.000% 9/1/17 70 73 New York City NY GO 5.000% 8/1/21 995 1,058 New York City NY GO 5.000% 8/1/21 2,000 2,343 New York City NY GO 5.250% 9/1/21 5,750 6,672 New York City NY GO 5.000% 8/1/22 4,000 4,703 New York City NY GO 5.000% 8/1/22 10,000 10,826 New York City NY GO 5.000% 8/1/22 4,250 4,962 New York City NY GO 5.250% 8/15/22 10,000 11,564 New York City NY GO 5.250% 9/1/22 17,000 19,683 New York City NY GO 5.000% 10/1/22 2,985 3,353 New York City NY GO 5.000% 8/1/23 5,000 6,010 New York City NY GO 5.000% 11/1/23 3,165 3,190 New York City NY GO 5.000% 4/1/24 13,400 15,927 New York City NY GO 5.000% 8/1/24 5,000 5,970 New York City NY GO 5.000% 8/1/24 15,000 18,066 New York City NY GO 5.250% 8/15/24 15,000 17,302 New York City NY GO 5.000% 1/1/25 3,150 3,447 New York City NY GO 5.000% 8/1/25 10,540 12,465 New York City NY GO 5.000% 8/1/25 2,010 2,096 New York City NY GO 5.000% 10/1/25 10,000 11,184 New York City NY GO 5.000% 1/1/26 1,360 1,486 1 New York City NY GO 5.000% 8/1/26 5,000 5,996 New York City NY GO 5.000% 8/15/26 14,500 16,520 New York City NY GO 5.250% 8/15/26 5,100 5,859 New York City NY GO 5.000% 8/1/27 9,900 11,628 New York City NY GO 5.000% 5/15/28 4,500 5,164 New York City NY GO 5.000% 8/1/28 1,915 2,236 New York City NY GO 5.000% 8/1/28 7,000 8,062 New York City NY GO 6.250% 10/15/28 1,035 1,233 New York City NY GO 5.625% 4/1/29 3,000 3,521 New York City NY GO 5.000% 8/1/29 2,500 2,908 New York City NY GO 5.000% 8/1/30 2,335 2,724 New York City NY GO 5.000% 8/1/30 2,185 2,533 New York City NY GO 5.000% 8/1/30 6,220 7,208 New York City NY GO 5.000% 3/1/31 6,000 6,895 New York City NY GO 5.450% 4/1/31 8,500 9,830 New York City NY GO 5.000% 8/1/31 3,000 3,463 New York City NY GO 5.000% 8/1/31 1,500 1,718 1 New York City NY GO 5.000% 8/1/31 2,000 2,341 New York City NY GO 5.000% 3/1/32 3,000 3,435 New York City NY GO 5.000% 8/1/32 2,985 3,410 New York City NY GO 5.000% 10/1/33 6,500 7,372 New York City NY GO 5.000% 10/1/34 2,000 2,259 New York City NY GO 5.000% 8/1/35 3,500 3,950 New York City NY GO 5.375% 4/1/36 4,000 4,589 New York City NY GO 5.000% 10/1/36 3,000 3,376 New York City NY GO 5.000% 3/1/37 6,790 7,608 New York City NY GO VRDO 0.040% 9/2/14 2,000 2,000 New York City NY GO VRDO 0.040% 9/2/14 LOC 4,400 4,400 New York City NY GO VRDO 0.040% 9/2/14 2,500 2,500 New York City NY GO VRDO 0.040% 9/2/14 LOC 5,050 5,050 New York City NY GO VRDO 0.040% 9/2/14 LOC 4,300 4,300 New York City NY GO VRDO 0.040% 9/2/14 5,500 5,500 New York City NY GO VRDO 0.040% 9/2/14 3,500 3,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,305 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,000 3,440 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 3,300 3,656 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 2,700 3,193 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 3,035 3,574 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 5,520 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,682 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 2,605 3,064 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.050% 11/1/38 3,195 3,464 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,759 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,750 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.200% 11/1/45 3,065 3,335 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,712 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.040% 9/2/14 550 550 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.040% 9/2/14 LOC 2,505 2,505 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal-Federation of Jewish Philanthropies of New York, Inc.) 5.000% 7/1/34 4,850 5,427 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 2,031 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,662 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 4,610 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 1,835 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 9,670 9,900 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 8,000 9,754 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,257 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 9,821 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 4,126 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 4,003 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/23 2,500 3,073 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 7,535 8,086 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 2,000 2,319 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 5,000 5,175 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 1,500 1,708 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,704 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 12,385 14,086 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 (4) 8,000 8,246 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 15,000 16,921 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 6,000 6,881 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,461 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 6,430 7,256 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 5,630 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 15,156 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 8,512 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 21,259 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 10,075 11,613 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 13,400 15,402 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 9,000 9,867 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,712 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 5,855 6,922 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 10,954 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 8,470 9,330 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/46 5,000 5,575 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 11,745 13,068 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.040% 9/2/14 1,500 1,500 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.040% 9/2/14 3,415 3,415 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.030% 9/2/14 800 800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.040% 9/2/14 8,390 8,390 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/32 (4) 7,000 7,041 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 7,347 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 11,062 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,668 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,808 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,704 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 2,805 3,273 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 5,000 5,815 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 569 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 1,585 1,805 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 4,260 4,912 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 560 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 4,000 4,544 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,836 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 8,180 9,376 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 11,168 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/37 (12)(3) 12,120 13,073 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 12,000 13,467 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 3,250 3,721 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 7,110 7,996 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 5,200 5,804 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 5 5 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 7,710 8,985 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 3,000 3,607 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/25 1,000 1,192 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,188 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,344 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 6,725 7,460 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,340 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,366 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 5,000 5,744 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,734 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 8,500 9,272 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,310 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 3,575 4,089 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 7,300 8,379 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 2,850 3,331 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/34 2,195 2,512 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,000 5,742 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,000 11,364 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 7,500 8,528 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/35 3,210 3,716 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,504 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/37 3,230 3,715 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 2,000 2,251 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 3,750 4,301 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/42 5,000 5,659 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.040% 9/2/14 1,930 1,930 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.040% 9/2/14 32,540 32,540 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.050% 9/2/14 26,740 26,740 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.040% 9/2/14 LOC 17,360 17,360 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/22 1,365 1,662 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/23 1,830 2,247 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 5.000% 4/1/31 4,845 5,440 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/34 4,000 4,486 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) 5.000% 1/1/39 4,000 4,493 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/21 1,000 1,177 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/31 7,000 7,832 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 6,000 6,867 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/42 1,500 1,674 New York Liberty Development Corp. Revenue 5.000% 11/15/31 10,835 12,111 New York Liberty Development Corp. Revenue 5.000% 12/15/41 14,750 16,556 New York Liberty Development Corp. Revenue 5.000% 9/15/43 14,360 16,019 New York Liberty Development Corp. Revenue 5.250% 12/15/43 6,750 7,691 New York Liberty Development Corp. Revenue 5.125% 1/15/44 29,000 32,107 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,000 22,274 New York Liberty Development Corp. Revenue 5.125% 11/15/44 4,200 4,725 New York Liberty Development Corp. Revenue 5.625% 7/15/47 6,055 6,864 New York Liberty Development Corp. Revenue 6.375% 7/15/49 17,225 19,417 New York Liberty Development Corp. Revenue 5.750% 11/15/51 16,395 18,987 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 5,000 5,765 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/32 5,000 5,740 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/40 4,680 5,342 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 3/15/44 4,965 5,414 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 46,500 55,616 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.500% 10/1/37 6,510 7,995 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 1,585 1,598 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/14 1,850 1,870 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/15 (Prere.) 8,600 9,078 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 1,000 1,218 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 4,500 5,070 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 2,300 2,592 New York Metropolitan Transportation Authority Revenue 6.250% 11/15/23 5,000 6,031 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 1,000 1,123 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,000 1,146 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 10,000 11,771 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,330 2,739 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,419 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 (14) 2,500 2,800 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 5,000 5,856 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 4,945 5,620 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 2,250 2,515 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 4,000 4,523 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 1,000 1,138 New York Metropolitan Transportation Authority Revenue 6.500% 11/15/28 5,000 6,088 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 1,000 1,135 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 3,715 4,152 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 1,150 1,303 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 10,000 10,766 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,000 5,797 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 1,500 1,698 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,050 2,335 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 3,500 3,952 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 5,000 5,719 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 15,000 16,593 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/38 1,000 1,119 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/39 5,000 5,667 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 10,000 11,098 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/41 2,000 2,188 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 5,000 5,515 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,000 4,392 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/28 5,000 5,850 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/29 4,000 4,676 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/30 4,000 4,588 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/29 6,975 8,120 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/31 11,000 12,731 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/33 5,000 5,672 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.625% 11/15/39 500 573 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.630% 11/1/19 5,000 5,000 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 5,000 5,642 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 10,000 10,994 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 40,550 40,951 New York State Convention Center Development Corp. Revenue (Hotel Unit Fee) 5.000% 11/15/30 (2) 3,600 3,746 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 11,985 12,031 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/15 (Prere.) 2,825 2,892 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/15 (Prere.) 1,120 1,146 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/15 (Prere.) 2,420 2,477 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/15 (Prere.) 2,555 2,615 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/15 (Prere.) 1,680 1,720 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,495 4,960 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 3,000 3,546 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/26 1,000 1,174 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 4,000 4,685 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 1,000 1,159 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/35 1,000 1,136 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/41 11,000 12,122 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/42 15,000 16,814 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/22 (Prere.) 1,630 2,016 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/22 (ETM) 2,985 3,667 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/22 (Prere.) 2,290 2,832 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/26 1,630 1,818 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/27 1,210 1,343 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/28 1,000 1,104 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/29 1,000 1,098 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/32 710 753 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 4,670 5,303 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/22 4,395 5,446 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 16,095 18,418 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 1,825 2,092 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/31 6,905 7,391 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/35 1,500 1,603 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/15 250 256 New York State Dormitory Authority Revenue (Culinary Institute of America) 4.000% 7/1/16 355 372 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/17 300 327 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/18 325 361 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/19 250 282 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/20 400 452 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/21 300 340 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/28 540 599 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.500% 7/1/33 1,000 1,112 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/34 350 379 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.000% 7/1/42 600 635 New York State Dormitory Authority Revenue (Culinary Institute of America) 5.750% 7/1/43 7,085 7,861 New York State Dormitory Authority Revenue (Fordham University) 4.000% 7/1/21 250 279 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/22 200 237 New York State Dormitory Authority Revenue (Fordham University) 5.500% 7/1/36 3,000 3,395 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/26 2,355 2,601 New York State Dormitory Authority Revenue (Long Island University) 5.000% 9/1/27 1,520 1,664 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/21 2,000 2,405 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/23 1,490 1,781 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 9,000 9,549 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/36 1,000 1,116 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 600 613 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 6,575 6,723 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 565 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/30 50 51 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/26 740 802 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/27 650 697 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/29 1,000 1,071 New York State Dormitory Authority Revenue (Miriam Osborn Memorial Home Association) 5.000% 7/1/42 500 528 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,011 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 5,147 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 1,500 1,681 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,173 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,152 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.150% 7/1/24 (14) 2,000 2,317 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/20 3,000 3,282 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 8,000 8,602 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/31 1,000 1,125 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/40 1,000 1,128 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/30 6,625 7,584 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 4,200 4,751 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 3,250 3,677 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/38 15,700 17,565 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 10,000 11,328 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 10,000 11,180 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/43 4,000 4,514 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/20 2,520 2,940 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/20 3,965 4,254 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/21 1,000 1,174 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/21 4,035 4,323 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/22 1,465 1,724 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/22 4,285 4,582 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 1,000 1,122 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 5,495 5,752 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 1,800 1,884 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 7,000 7,654 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.250% 5/1/34 1,000 1,106 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 4,000 4,386 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/41 2,500 2,703 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/25 1,300 1,441 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/28 1,500 1,633 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/29 740 803 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 7,500 7,699 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 (4) 4,200 4,307 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 4,150 5,110 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/24 3,635 4,377 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 5,000 5,836 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,185 2,549 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,565 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 3,790 4,401 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 3,480 4,038 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 5,000 5,682 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 6,615 7,526 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/35 10,000 10,224 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/35 10,000 10,889 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 11,662 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 7,600 8,523 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 5,000 5,624 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 18,000 20,484 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 6,000 6,691 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 10,000 11,086 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/41 5,000 5,673 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 (12) 3,750 4,071 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/23 750 889 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/24 1,000 1,177 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/25 1,355 1,577 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/34 750 833 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/38 1,250 1,379 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 2,276 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/42 3,000 3,304 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/33 2,670 3,081 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/34 2,720 3,130 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/37 965 1,099 New York State Dormitory Authority Revenue (Rockefeller University) 5.000% 7/1/38 9,000 10,242 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 6,495 7,693 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 4/1/22 2,930 3,476 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 1,340 1,596 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 1,000 1,212 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (15) 3,250 3,939 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 2,860 3,441 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 1,000 1,175 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 1,000 1,201 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 1,000 1,185 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 (4) 1,500 1,764 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/32 (14) 9,000 9,486 New York State Dormitory Authority Revenue (St. John's University) 5.000% 7/1/44 10,000 11,035 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/27 2,500 2,916 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,250 2,584 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.250% 7/1/31 2,500 2,879 New York State Dormitory Authority Revenue (State University Dormitory Facilities) 5.000% 7/1/43 2,000 2,209 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/25 5,000 5,932 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 8,000 9,432 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/27 5,000 5,859 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 3,000 3,491 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/31 1,750 1,972 New York State Dormitory Authority Revenue (Teachers College) 5.000% 7/1/42 2,000 2,193 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,340 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/31 (14) 3,665 3,890 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,622 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,575 6,442 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 7/1/22 1,000 1,093 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 7/1/32 8,405 9,052 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.040% 9/2/14 LOC 4,900 4,900 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 2,500 2,737 New York State Dormitory Authority Revenue (Yeshiva University) 4.000% 11/1/14 750 752 New York State Dormitory Authority Revenue (Yeshiva University) 3.750% 9/1/17 790 811 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/17 1,055 1,129 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/19 (2) 2,425 2,428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/20 210 225 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/21 (2) 1,850 1,852 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/22 (2) 3,425 3,428 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/28 745 762 New York State Dormitory Authority Revenue (Yeshiva University) 5.125% 7/1/34 (2) 1,000 1,000 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 11/1/40 1,000 999 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 3,000 3,430 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/38 1,200 1,362 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/43 13,685 15,394 2 New York State Dormitory Authority Sales Tax Revenue TOB VRDO 0.060% 9/8/14 7,500 7,500 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 5.000% 8/1/16 (14) 7,750 8,307 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 9,301 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 4.000% 8/15/15 1,400 1,452 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 4,950 5,540 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 5,775 6,966 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 2,000 2,394 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 4,540 4,710 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 2,000 2,334 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 5,870 6,941 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/32 5,000 5,861 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 9/15/32 2,900 3,214 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/34 3,000 3,011 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 1,500 1,717 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/41 5,900 6,639 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/15 2,075 2,147 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 3.000% 11/15/15 1,195 1,236 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 (ETM) 5 5 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/16 3,005 3,315 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,000 3,531 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 3,505 3,939 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/43 5,000 5,720 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 4,218 New York State GO 5.000% 3/1/28 14,550 17,269 New York State GO 5.000% 2/15/39 9,500 10,695 New York State Housing Finance Agency Housing Revenue 3.850% 11/1/42 1,405 1,414 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 3/15/38 15,245 16,830 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 2,015 2,194 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 2,315 2,397 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 1,840 1,976 New York State Power Authority Revenue 5.000% 11/15/38 1,000 1,126 New York State Thruway Authority Revenue 5.000% 1/1/26 2,545 2,952 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,221 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,776 New York State Thruway Authority Revenue 5.000% 1/1/30 4,000 4,535 New York State Thruway Authority Revenue 5.000% 1/1/31 8,500 9,600 New York State Thruway Authority Revenue 5.000% 1/1/32 (4) 8,625 8,931 New York State Thruway Authority Revenue 5.000% 1/1/37 13,000 14,465 New York State Thruway Authority Revenue 5.000% 1/1/42 9,765 10,792 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 3,260 3,432 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 21,360 22,480 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 10,000 11,918 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 150 165 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 10,000 11,703 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 2,000 2,317 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 10,216 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 2,000 2,310 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/29 2,000 2,296 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 2,000 2,308 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/32 6,100 6,905 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,250 4,363 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/24 2,500 2,958 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 2,305 2,714 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,735 3,188 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 1,500 1,741 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/31 1,500 1,733 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,409 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 7,860 8,069 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 (14) 2,500 2,778 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 3,000 3,444 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/36 2,740 3,073 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/37 7,000 7,615 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/43 10,000 11,233 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,582 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 11,419 Niagara Falls NY Bridge Commission Revenue 5.250% 10/1/15 (14) 180 181 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,921 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,803 Niagara NY Area Development Corp. Revenue (Niagara University Project) 4.000% 5/1/15 250 255 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/26 320 352 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/30 2,750 2,981 1 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 4.000% 4/1/16 1,000 1,055 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/32 1,000 1,072 Onondaga County NY Civic Development Corp. Revenue (Le Moyne College) 5.000% 7/1/42 1,750 1,858 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/25 6,000 6,310 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.040% 9/8/14 LOC 2,570 2,570 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/31 1,000 1,160 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/32 1,265 1,463 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) 5.000% 12/1/38 6,000 6,777 Port Authority of New York & New Jersey Revenue 5.000% 12/1/23 4,500 5,570 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 11,100 Port Authority of New York & New Jersey Revenue 5.000% 9/1/28 2,000 2,409 Port Authority of New York & New Jersey Revenue 5.000% 9/1/30 3,000 3,558 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 7,420 Port Authority of New York & New Jersey Revenue 5.000% 9/1/32 3,855 4,528 Port Authority of New York & New Jersey Revenue 5.000% 7/15/33 6,000 6,290 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 1,290 1,503 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,420 Port Authority of New York & New Jersey Revenue 5.250% 7/15/36 4,000 4,579 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 12,326 Port Authority of New York & New Jersey Revenue 5.000% 9/1/39 5,000 5,738 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 1,480 1,691 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 10,000 11,227 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 7,998 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 4,647 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 7,000 8,090 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/23 345 411 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/24 300 353 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 7/1/43 7,190 7,898 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/28 10,750 11,771 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 512 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,023 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 2,000 2,026 Suffolk County NY Judicial Facilities Agency Lease Revenue (H. Lee Dennison Building) 5.000% 11/1/33 7,500 8,119 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.000% 6/1/32 2,675 2,839 Suffolk NY Tobacco Asset Securitization Corp. Revenue 5.250% 6/1/37 3,300 3,509 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 2,500 2,695 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,583 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 7,130 8,105 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/23 1,500 1,821 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/23 4,000 4,866 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/24 4,000 4,809 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/25 2,000 2,397 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 2,000 2,378 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/26 15,000 17,777 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 6,400 7,556 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 2,500 2,915 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 2,911 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/31 6,990 8,113 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,779 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 13,310 14,848 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 20,000 22,614 2 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.060% 9/8/14 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 9/2/14 LOC 1,000 1,000 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,649 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 3,967 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,852 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 10,000 11,970 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 10,000 11,888 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 7,000 8,277 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 4,650 5,478 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 3,150 3,694 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 5,130 6,002 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/35 2,570 2,995 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/41 15,000 17,220 Westchester County NY GO 4.000% 6/1/15 9,760 10,048 Westchester County NY GO 5.000% 7/1/15 (ETM) 180 187 Westchester County NY GO 5.000% 7/1/15 9,200 9,578 Westchester County NY GO 5.000% 7/1/16 (ETM) 190 206 Westchester County NY GO 5.000% 7/1/16 9,660 10,494 Westchester County NY GO 5.000% 7/1/17 (ETM) 200 225 Westchester County NY GO 5.000% 7/1/17 10,140 11,418 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/14 2,000 2,016 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 2,500 2,902 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 2,100 2,391 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 2.000% 1/1/15 250 251 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/28 1,350 1,454 Westchester County NY Local Development Corp. Revenue (Kendal on Hudson Project) 5.000% 1/1/34 1,450 1,551 Westchester County NY Local Development Corp. Revenue (Pace University) 5.000% 5/1/34 1,500 1,587 Westchester County NY Local Development Corp. Revenue (Pace University) 5.500% 5/1/42 3,000 3,305 Yonkers NY GO 5.000% 10/1/20 1,000 1,148 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/14 (Prere.) 2,000 2,009 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,100 1,203 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 4,900 5,396 Guam (0.2%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 5,000 5,581 Puerto Rico (0.0%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,109 Total Tax-Exempt Municipal Bonds (Cost $3,195,760) Total Investments (99.2%) (Cost $3,195,760) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2014. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $18,895,000, representing 0.5% of net assets. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
